 Case 1:17-cr-00372-JS-GRB Document 397 Filed 05/10/19 Page 1 of 3 PageID #: 2019

                                                         U.S. Department of Justice


                                                         United States Attorney
                                                         Eastern District of New York
WK                                                       271 Cadman Plaza East
F. #2016R01805                                           Brooklyn, New York 11201


                                                         May 10, 2019

By Email and ECF

All Counsel on Attached Appendix A


                Re:      United States v. Jeffrey Chartier, et al.
                         Criminal Docket No. 17-372 (JS)

Dear Counsel:

               Enclosed please find discovery provided by the government in accordance with Rule 16
of the Federal Rules of Criminal Procedure. This disclosure supplements the government’s earlier
disclosures. The government again requests reciprocal discovery from the defendants.

               The government has made the following materials available at First Choice Copy (“First
Choice”) for reproduction to the defendants:

                •     Subscriber information, IP address logs and billing payment information from
                      Endurance International Group, Inc., for Sa*****@aolcom (EDNY-PTP_000517361
                      – EDNY-PTP_000517649).

                •     Electronic communications involving a victim and electronic communications
                      involving Erik Matz (EDNY-PTP_000517650 – EDNY-PTP_000518749).

                •     Trading statements and trading information relating to certain victims (EDNY-
                      PTP_000634853 – EDNY-PTP_000634930).

                Where affidavits concerning the authenticity of business records are included herein or in
previous discovery productions, per Federal Rules of Evidence 803(6) and 902(11) the government
intends to proffer those records into evidence at trial as self-authenticating. See United States v.
Komasa, 767 F.3d 151 (2d Cir. 2014).
 Case 1:17-cr-00372-JS-GRB Document 397 Filed 05/10/19 Page 2 of 3 PageID #: 2020
Defense Counsel
May 10, 2019
Page 2


               You may obtain copies of the materials listed above by contacting Joseph Meisner at First
Choice at 718-381-1480, extension 212, and referencing the print order number provided by email. First
Choice is located at 52-08 Grand Avenue, Maspeth, New York 11378.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York


                                            By:               /s/
                                                    Whitman G.S. Knapp
                                                    Assistant U.S. Attorney
                                                    (718) 254-6107


cc:    Clerk of the Court (JS) (by ECF)
Case 1:17-cr-00372-JS-GRB Document 397 Filed 05/10/19 Page 3 of 3 PageID #: 2021



                                 APPENDIX A: DEFENSE COUNSEL


Robert P. LaRusso, Esq.             David S. Smith, Esq.                Stephen Lloyd Brounstein, Esq.
LaRusso Conway & Bartling LLP       Smith & King, LLC                   Steve L. Brounstein, PLLC
300 Old Country Road, Ste. 341      666 Old Country Road, Ste. 305      32 Court Street, Ste. 408
Mineola, New York 11501             Garden City, New York 11530         Brooklyn, NY 11201

Kevin J. Keating, Esq.              Michael H. Gold, Esq.               Steve Zissou, Esq.
Law Office of Kevin J. Keating      350 Fifth Avenue Ste. 6800          Steve Zissou & Associates
666 Old Country Road, #501          New York, NY 10118                  42-40 Bell Blvd., Ste. 302
Garden City, New York 11530                                             Bayside, NY 11361

John F. Kaley, Esq.                 Randy Scott Zelin, Esq.             Ira Lee Sorkin, Esq.
Doar Rieck Kaley & Mack             Randy Scott Zelin PC                Mintz & Gold LP
217 Broadway, Ste. 707              110 East 59th Street                600 Third Avenue, 25th Floor
New York, New York 10007            New York, NY 10022                  New York, NY 10016

Joseph W. Ryan, Jr., Esq.           Avraham C. Moskowitz, Esq.          Lloyd J. Nadel, Esq.
Melville Law Center                 Moskowitz & Book, LLP               Lloyd J. Nadel PLLC
225 Old Country Road                345 Seventh Avenue, 21st Floor      170 Old Country Road, Ste. 600
Melville, New York 11747-3111       New York, New York 10001            Mineola, NY 11501

Steven Goldsobel, Esq.              James Darrow, Esq.
Law Offices of Steven Goldsobel     Federal Public Defenders
1901 Avenue of the Stars            770 Federal Plaza
Los Angeles, California 90067       Central Islip, NY 11722

Christopher Bruno, Esq.             John S. Wallenstein, Esq.
Bruno & Degenhardt, P.C.            Law Office of John S. Wallenstein
10615 Judicial Drive, Ste. 703      1100 Franklin Avenue, Ste. 100
Fairfax, VA 22030                   Garden City, New York 11530
